IN THE SUPREME COURT OF TI~[E STATE OF DELAWARE

LAQUAN GIBSON, §
§ No. 309, 2015
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. §
§
STATE OF DELAWARE, § ID No. 1311003232
§
Plaintiff Below~ §
Appellee. §

Submitted: February l0, 2016
Decided: March Il, 2016

Before STRINE, Chief Justice, HOLLAND, and VAUGHN, Justices.
0 R D E R

On this 1 1"’ day of March 2016, it appears to the Court that:

(l)Def`endant-Below/Appellant Laquan Gibson appeals from a Superior Court
jury verdict finding him guilty of Possession of a Firearm By a Person Prohibited
("PFBPP"),' Tier ll Drug Dealing,f and Possession of Marij uana.'°’ Gibson asserts one
claim on appeal. He contends that information provided by a confidential informant
did not provide officers with a reasonable basis to search his residence orjustify the

seizure of his two vehicles. We find no merit to Gibson’s appeal and affirm.

‘ 111)@1. C. § 1443.
2 16 Del. C. § 4752.
3 16 Del. c. § 4764.

(2) In October 2013, wilmington Police Detective Joseph Leary was provided
infor1nation by a confidential informant ("CI") that implicated Gibson’s involvement
in criminal activity. Specifically, the CI told Detective Leary that just prior to 8:00
p.m., his probationary curfew, Gibson would place controlled substances and
weapons in a car. The CI explained that Gibson kept a gun in his Ford Taurus, and
that Gibson and his girlfriend also owned a Mercury Mountaineer. According to the
CI, Gibson believed that a car could not be searched by probation officers unless the
probationer was in the car. The CI also provided Detective Leary with Gibson’s hill
name, probation level, the reason for Gibson’s probation, and the exact time Gibson’s
curfew began.

(3) Detective Leary conveyed this information to his partner, Probation Officer
Kate Sweeney.‘ Officer Sweeney was able to verify the infonnation provided by the
CI through the probation department’s computer system. Per departmental policy,
Officer Sweeney then completed an arrest and search checklist and presented the
checklist information via telephone to her supervisor, Craig Watson. Based on the
information and the completed checklist, Officer Sweeney believed that Gibson was

engaged, or about to engage, in activities that posed a substantial risk to the

" Officer Sweeney and Detective Leary were working together as members ofOperation Safe Streets,
a task force designed to ensure the compliance of probationers within wilmington city limits.

2

community. Officer Sweeney subsequently applied for an administrative warrant to
search Gibson’s home, which was approved by Officer Watson.

(4) On November 5, 2013, Detective Leary and Oft`lcer Sweeney went to
Gibson’s home located at 716 East 6th Street, Wilmington, Delaware.$ When they
knocked on the door, a female, later identified as Idamae Stallings, answered from the
second floor. When she asked who was at the door, Officer Sweeney answered
"Probation." Three to four minutes later, Stallings answered the door and indicated
Gibson was not home, At their request, Stallings let Detective Leary, Officer
SWeeney, and a third officer into the residence. Soon after, Gibson was apprehended
outside of the residence by Oft`icer Brian Vettori, who had remained outside as
security. Once Gibson was secured, the house was searched. The officers recovered
a handgun, multiple bags of marijuana, and a bag containing white powder.°

(5) During the search, Detective Leary also located the keys to a Ford Taurus
and a Mercury Mountaineer. Because the CI had told him that Gibson placed drugs
and weapons in his cars, Detective Leary called a K-9 unit to search for additional
drugs. After the K-9 detected drugs in the Taurus, both vehicles were seized and

towed to the wilmington Police Station. At the station, another K-9 detected the

5 Gibson’s curfew was 8:00 p.m.

° Stallings’ two children were in the home at the time of the search, and they were subsequently
turned over to Stallings’ mother.

presence of drugs in the Mountaineer. Detective Leary then applied for and obtained
a search warrant for each vehicle. During his search, Detective Leary discovered a
bag of heroin in the Mountaineer and 202 bags of heroin in the Taurus.

(6) On February 3, 2014, Gibson was charged with PFBPP, two counts of Drug
Dealing, Possession of Marijuana, two counts of Possession of a Firearrn During the
Commission of a Felony, and two counts of Endangering the Welfare of a Child. On
April 2, 2014, Gibson filed a motion to suppress the evidence seized. At the hearing
on the motion, Detective Leary testified as to the facts set forth above and also
testified that the CI was providing tips in order to "work[] off charges."l
Additionally, Officer Sweeney testified that she was familiar with this particular CI
because prior information provided by this CI lead to an arrest. The trial court denied
Gibson’s motion, A jury trial commenced on January 15, 2015, and Gibson was
found guilty of PFBPP, Tier II Drug Dealing, and Possession of Marijuana. 'I`his
appeal followed.

(7) "We review a denial of a motion to suppress evidence after an evidentiary
hearing for abuse of discretion."“ "To the extent the claim of error implicates

questions of law, we review de novo."°

" Appellee’s Ans. Br. App. at B3.
3 CLl/ver v. S!al€, 956 A.Zd 5, 10 (Del. 2003].
9 Id.

(8) "Probation and parole officers . . . may conduct searches of individuals
under probation and parole supervision in accordance with Department procedures
while in the perfonnance of the lawful duties of their employment and shall execute
lawfi.ll orders, warrants and other process as directed to the officer by any court,judge
or Board of Parole of this State . . . ."'° "A probation officer must have a reasonable
suspicion or reasonable grounds tojustify an administrative search of a residence or
car."" "Nevertheless, this Court considers probation officers to have acted
reasonably so long as they substantially comply with Delaware Department of
Corrections regulations."'z

(9) "[Delaware Department of Correction Procedure] 7. 19 requires probation
officers to assess any ‘tip’ relayed to them and independently determine if a
reasonable suspicion exists that would, in the ordinary course of their duties, prompt
a search of a probationer’s dwelling.""' In order to obtain an administrative search
warrant, a probation officer must hold a case conference with his or her supervisor

to review the following decision factors:

(l) Sufficient reason to believe the offender possesses
contraband.

‘° 11De1. C. §4321(¢1).

ll Mllrr‘ay v. SIGI€, 45 A.3d 670, 678 (D€l. 20]2).
ll 

'3 Culver, 956 A.Zd at 7.

(2) Sufficient reason to believe the offender is in violation of
probation/parole.
(3) Infonnation from a reliable informant, indicating offender
possesses contraband or is violating the law.
(4) Information from the informant is corroborated."‘
In the context of an informant, Procedure 7.19 also requires the officer to assess the
detail and consistency of the information, the reliability of the informant in the past,
and any reasons why the informant would supply the information.‘s
(10) Gibson’s claim lacks merit. A past, reliable CI provided Detective Leary
with information that Gibson was in possession of a firearm and drugs. The CI also
told Detective Leary that Gibson placed the firearm and drugs in his car at night. In
addition to relaying information about Gibson’s criminal conduct, the CI relayed
specific personal details about Gibson including Gibson’s full name, probation level,
curfew, and the reason why he was on probation. Officer Sweeney was able to
confirm that the personal information was accurate. Officer Sweeney also considered
this CI reliable because this CI had provided information in the past that lead to an
arrest. Additionally, the officers were aware of, and considered, the CI ’ s reason-that

he was "working off charges"-for supplying the infor1nation. Tlie officers had a

reasonable basis for searching Gibson’s residence and seizing the vehicles.

"' Ial. at 10.
|5 

NOW, TI-[EREFORE, IT IS ORDERED that thejudgment of the Superior

Court is AFFIRMED.

BY TI-IE COURT: